Citation Nr: 1142169	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for cervical and lumbar spine disorders. 

2.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a right leg disorder.  

3.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a dysthymic disorder.

4.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for migraine headaches. 

5.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a left hand disorder.  

6.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for bilateral carpal tunnel syndrome.  

7.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for shortness of breath. 

8.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for hypertension. 

9.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for hemorrhoids and colon polyps. 

10.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for vasomotor rhinitis. 

11.  Entitlement to service connection for a cervical spine disorder. 

12.  Entitlement to service connection for a lumbar spine disorder.

13.  Entitlement to service connection for a right leg disorder.  

14.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for migraine headaches. 

16.  Entitlement to service connection for a left hand disorder.  

17.  Entitlement to service connection for a disability manifested by numbness of the arms and hands.  

18.  Entitlement to service connection for shortness of breath. 

19.  Entitlement to service connection for hypertension. 

20.  Entitlement to service connection for hemorrhoids and colon polyps.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971 and from October 1990 to May 1991.  The Veteran also served in the U.S. Army Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen final disallowed claims for service connection for cervical and lumbar spine disorders, a right leg disorder, a dysthymic disorder, migraine headaches, shortness of breath, vasomotor rhinitis, hemorrhoids, colon polyps, hypertension, a left hand disorder, and carpal tunnel syndrome. 

In a November 2007 decision, the Board denied reopening all the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Memorandum Decision, the Court vacated the November 2007 decision, determining that the Board needed to consider the holding in Shade v. Derwinski, 24 Vet. App. 110 (2010) (explaining that § 3.156 creates a low threshold for determining whether new evidence creates a reasonable possibility of substantiating a claim) and that the Board may have applied a standard for new and material evidence that did not comport with the provisions of 38 C.F.R. § 3.159.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to service connection for a left ankle disability has been raised by the record, see January 2010 VA Form 21-4138, Statement in Support of Claim (while Veteran claims service connection for a right ankle disability, the in-service injury to which he refers occurred to his left ankle), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for (1) a cervical spine disorder; (2) a lumbar spine disorder; (3) a right leg disorder; (4) an acquired psychiatric disorder, to include dysthymic disorder and PTSD; (5) migraine headaches; (6) a left hand disorder; (7) a disability manifested by numbness of the arms and hands; (8) shortness of breath; (9) hypertension; and (10) hemorrhoids and colon polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In January 1996, May 1996, and November 1997, the RO denied service connection for cervical and lumbar spine disorders, a right leg disorder, a dysthymic disorder, migraine headaches, a left hand disorder, and carpal tunnel syndrome, shortness of breath, hypertension, hemorrhoids, colon polyps and vasomotor rhinitis because it determined the disorders first manifested prior to or after active service and were not related to or aggravated by any aspect of service.  The Veteran did not express disagreement within one year of any of the decisions, and they became final.  

2.  The evidence received since the November 1997 rating decision as to the claims for entitlement to service connection for (1) a cervical spine disorder; (2) a lumbar spine disorder; (3) a right leg disorder; (4) an acquired psychiatric disorder, to include dysthymic disorder and PTSD; (5) migraine headaches; (6) a left hand disorder; (7) bilateral carpal tunnel syndrome; (8) shortness of breath; (9) hypertension; and (10) hemorrhoids and colon polyps raises a reasonable possibility of substantiating the claims.

3.  The evidence received since the November 1997 rating decision as to the claim for entitlement to service connection for vasomotor rhinitis does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1996, May 1996, and November 1997 rating decisions pertaining to the issues on appeal, are all final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence to reopen the claims of entitlement to service connection for (1) a cervical spine disorder; (2) a lumbar spine disorder; (3) a right leg disorder; (4) an acquired psychiatric disorder, to include dysthymic disorder and PTSD; (5) migraine headaches; (6) a left hand disorder; (7) bilateral carpal tunnel syndrome; (8) shortness of breath; (9) hypertension; and (10) hemorrhoids and colon polyps has been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  There has been no new and material evidence to reopen the claims of entitlement to service connection for vasomotor rhinitis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In January 1996, May 1996, and November 1997 rating decisions, the RO denied service connection for all the issues in this appeal.  The decisions included consideration for service connection as a qualifying chronic disability as a result of service in the Southwest Asia Theater of Operations under 38 C.F.R. § 3.317 (1996).  The Veteran was notified of the decisions and of his appellate rights but did not express disagreement within one year and the decisions became final.  38 U.S.C.A. § 7105(c).

The Secretary of VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).  To satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New evidence" is evidence "not previously submitted to agency decisionmakers," and "material evidence" is "evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  "New and material evidence can be neither cumulative nor redundant."  Id.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly-submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly-submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992)); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 (1992).  VA may not decline to reopen claims based on newly submitted evidence if such evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.

At the time of the November 1997 rating decision (the last decision that addressed all the issues), the evidence of record consisted of service treatment records from both periods of service, treatment records from the Veteran's Reserve duty, VA medical records, and the Veteran's application for benefits, which included his statements.

Since the November 1997 rating decision, VA has received VA medical records, private medical records, copies of treatment records from the Veteran's Reserve duty, and testimony from the Veteran at both the RO and Board levels.

After having carefully reviewed the evidence of record, the Board concludes that new and material evidence has been received in connection with the claims of entitlement to service connection for (1) a cervical spine disorder; (2) a lumbar spine disorder; (3) a right leg disorder; (4) an acquired psychiatric disorder, to include dysthymic disorder; (5) migraine headaches; (6) a left hand disorder; (7) carpal tunnel syndrome; (8) shortness of breath; (9) hypertension; and (10) hemorrhoids and colon polyps, but that new and material evidence has not been received in connection with the claims of entitlement to service connection for vasomotor rhinitis.  

The Board will address its reasons and bases for these determinations below.

A.  Reopened Claims

Because a finding of new and material evidence is a fully favorable determination, the Board will not go into great detail in explaining why it has made these determinations.

1.  Cervical & Lumbar Spine

Regarding the claims for service connection for cervical spine and lumbar spine disorders, at the time of the November 1997 rating decision, there was evidence of current cervical spine and lumbar spine disorders and the Veteran had alleged at that time that he sustained injuries to both areas when he fell off a truck during his service in the Persian Gulf.  What was lacking at that time was both competent evidence of a nexus and of continuity of symptomatology following service discharge.  The RO combined the two disabilities together and denied them, stating that there was no evidence that such disabilities were incurred in or aggravated by service.  

Since the November 1997 rating decision, the Veteran has provided more details of both the injury he sustained in service and the symptoms he experienced thereafter, which the Board finds relates to the unestablished fact of continuity of symptomatology.  While the Veteran specifically denied ever having or having then recurrent back pain and having sustained an in-service injury in 1991 (two reports), 1992, and 1993 Reports of Medical History, see Item #s 11 & 20, the Board must accept the Veteran's testimony as credible, as required by law when determining whether the evidence submitted is new and material.  Accepting the credibility of the Veteran's testimony at both the June 2006 Decision Review Officer hearing and February 2007 Board hearing, the Board will reopen the claims of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder.  The Board finds that these two disabilities should be addressed separately, as they relate to two, different areas of the body.

For the above reasons, the petition to reopen the claims of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder is granted.  The Board will remand these claims for additional development and adjudicative action.

2.  Right Leg Disorder

As to the claim involving the right leg, the Board finds that this claim must be reopened because it has reopened the claim for service connection for a lumbar spine disorder.  At the February 2007 Board hearing, the Veteran testified that his right leg disorder was associated with his lumbar spine disorder.  See Transcript on page 7 ("Now one thing I want to clarify for the record, after talking to the [V]eteran he's indicated his right leg condition is associated to his back.  This is what he believes. . . .  Not that it's a direct basis, you know, but that once he hurt his back he started having problems with his leg.").  Thus, the right leg disability is inextricably intertwined with the claim for service connection for a lumbar spine disorder.  

The Board is aware that in a January 2010 statement, the Veteran claimed that his right leg disorder was related to an injury he sustained in service in 1970 or 1971, when he had to wear a cast on his right leg.  See VA Form 21-4138, Statement in Support of Claim.  However, the service treatment records from that period of service show that the injury the Veteran sustained was to his left ankle.  See August 1970, September 1970, October 1970, November 1970, and December 1970, February 1971, and June 1971 service treatment records.  (The Board has referred this issue to the agency of original jurisdiction for consideration, as it did not consider this claim in the June 2010 rating decision.)  Therefore, the Board has not considered that statement from the Veteran as impacting this claim.

Because the claim for the right leg disability is inextricably intertwined with the lumbar spine disorder, the Board will reopen this claim and will remand the claim for additional development and adjudicative action.

3.  Dysthymic Disorder

Regarding the claim for service connection for a dysthymic disorder, at the time of the November 1997 rating decision, there was evidence that the Veteran had a psychiatric disorder, diagnosed as dysthymic disorder, but there was no evidence of a nexus to service.  

At the February 2007 hearing before the undersigned, the Veteran provided testimony indicating that right before he left the Persian Gulf, a scud came into the area where he was and killed multiple people.  See Transcript on page 17.  He indicated he was afraid for his life.  In addition, he testified that people noticed a change in him after he returned from active duty and that he still had problems.  See BVA hearing transcript at pp. 14-18.  Presuming the credibility of the Veteran's testimony, the claim for a psychiatric disorder must be reopened as the Veteran reports continuity of symptomatology.  Accordingly, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

It is noted that the Court issued a decision wherein it held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, such as the symptoms described and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In that case, the Court was addressing a claim for service connection for a psychiatric disorder.  The Veteran had filed a claim for service connection for PTSD, and VA had limited its consideration of the veteran's claim to entitlement to service connection for PTSD only and neglected to consider whether the veteran was entitled to service connection for other psychiatric disorders (as the veteran in that case had been diagnosed with multiple psychiatric disorders).  The Court held that the veteran, as a lay person, could not limit his claim to only one psychiatric disorder, but that VA should consider whether the claimant was entitled to other psychiatric disorders.  Id.  
Second, there has been an amendment to the regulation for entitlement to service connection for PTSD.  In light of the Clemons decision, the Board has recharacterized the reopened claim as entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and PTSD.  It will remand this claim for additional development and adjudicative action.

4.  Migraine Headaches

As to the claim for service connection for migraine headaches, at the time of the November 1997 rating decision, the evidence of record showed he had been diagnosed with muscle contracture headaches in October 1990 and migraine-type headaches in August 1997, but there was no competent evidence of a nexus between the post service diagnosis of headaches and service.  Additionally, at the time of the November 1997 rating decision, the Veteran had not provided much detail for why he felt his headaches were attributable to service.  

Since the November 1997 rating decision, the Veteran has provided more facts as to what happened in service as it pertains to his headaches.  For example, at the February 2007 hearing before the undersigned, the Veteran testified that he may have hit his head when he fell off of the truck.  While the Veteran specifically denied ever having or having then a head injury or headaches in 1991 (two reports), 1992, and 1993 Reports of Medical History, see Item #s 11 & 20, the Board must accept the Veteran's testimony as credible, as required by law when determining whether the evidence submitted is new and material.  Accepting the credibility of the Veteran's testimony at the February 2007 Board hearing, the Board will reopen the claim of entitlement to service connection for migraine headaches, as it relates to an unestablished fact necessary to substantiate the claim.  The Board will remand this claim, as the RO has not considered it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010) (When Board reopens claim after RO has denied reopening that same claim, the matter generally must be returned to RO for consideration of merits because RO should, in the first instance, consider that new evidence and decide matter to preserve the one review on appeal as provided by section 7104).

5.  Left Hand Disorder & Disability Manifested by Numbness of the Arms and Hands

Regarding the claim for service connection for a left hand disorder and a disability manifested by numbness of the arms and hands, like the claim for the right leg disorder with respect to the lumbar spine disorder, these two issues are inextricably intertwined with the cervical spine disorder.  The Veteran has been diagnosed with degenerative disc disease of the cervical spine, and it is possible that the symptoms the Veteran is experiencing in his upper extremities may be related to that disability.  As a result, the Board will reopen these claims and will remand them for additional development and adjudicative action.

The Board notes that the RO characterized the disability involving the Veteran's complaints of numbness of the arms and hands as bilateral carpal tunnel syndrome.  The Board finds that the reopened claim should be characterized as a disability manifested by numbness of the arms and hands, as that will allow consideration of all causes of these symptoms, which is in keeping with the holding in Clemons.  

6.  Shortness of Breath

As to the claim for service connection for shortness of breath, at the time of the November 1997 rating decision, the evidence of record had shown the Veteran had been found to have severe obstructive ventilatory impairment, see May 1995 VA pulmonary function test results, but the Veteran subsequently denied shortness of breath in October 1995 and August 1997, see VA treatment record and VA examination report, respectively.  The RO found that there was no evidence of shortness of breath in service or evidence of a current disability for which service connection could be granted.  Specifically, the RO determined that the Veteran had stopped smoking after the October 1995 pulmonary function test and that he no longer had shortness of breath.

Since the November 1997 rating decision, the Veteran has reported he has chronic obstructive pulmonary disease, see January 2010 VA Form 21-4138, which would be evidence of a current disability.  This relates to an unestablished fact necessary to substantiate the claim, and the Board will reopen the claim.  The Board will remand this claim, as the RO has not considered it on the merits.  Hickson, 23 Vet. App. 394.

7.  Hypertension

Regarding the claim for service connection for hypertension, at the February 2007 hearing before the undersigned, the Veteran stated he was diagnosed with hypertension at the Red River Army Depot in Texas, when he was there for two weeks of training.  Such statement raises the issue of the Veteran having incurred hypertension during a period of active duty for training.  While this evidence was of record at the time of the November 1997 rating decision, there has never been consideration of whether hypertension was incurred during a subsequent period of active duty for training, and the Board finds that such establishes a basis to reopen the claim.  The Board will remand the claim for additional development and adjudicative action.

8.  Hemorrhoids & Colon Polyps

As to the claim for service connection for hemorrhoids and colon polyps, at the time of the November 1997 rating decision, the evidence of record had shown the Veteran had claimed he had hemorrhoids in service in 1991 while stationed in Saudi Arabia, see April 1993 VA Form 21-526, Veteran's Application for Compensation or Pension, at item # 24, and had a history of bloody bowel movements at service discharge, see April 1991 Physician's Supplement to the Southwest Asia Demobilizations Medical History Questionnaire at item # 8.  Additionally, a March 1993 medical record showed that the Veteran reported rectal bleeding at least once a day for the past one to two years.  He reported that it began while he was in Saudi Arabia.

The concern the Board has is with the March 1993 medical record.  As mentioned above, at the February 2007 Board hearing, the Veteran testified he was diagnosed with hypertension during a period of active duty for training, which occurred at the Red River Army Depot.  The March 4, 1993, entry addressing hemorrhoids is from that same facility.  On top of that, the Veteran was seen on March 9, 1993 (five days later) at the same facility, complaining of a sore throat after a "mission" and reported he had slept in a sleeping bag the night before.  The Board finds that the facts presented in this record raise the possibility that the Veteran may have had a period of active duty for training in March 1993, at which point he was found to have hemorrhoids.  While this evidence was of record at the time of the November 1997 rating decision, there has never been consideration of whether hemorrhoids were incurred during a subsequent period of active duty for training.

Accordingly, the Board will reopen the claim and remand it for additional development and adjudicative action.  

B.  Non-reopened Claim

Before the Board goes into its discussion on why it finds that new and material evidence has not been submitted in the remaining claim, it must address the fact that additional evidence has been associated with the claims file that has not been reviewed by the RO in connection with the claims on appeal.  See 38 C.F.R. § 20.1304(c) (2011).  Under that regulation, it states that any pertinent evidence submitted by the appellant or representative which has not been considered by the agency of original jurisdiction must be referred back to the agency of original jurisdiction unless (1) a waiver by the appellant or the representative is received or (2) the claim may be fully allowed.

The additional evidence associated with the claims file consists of VA treatment records dated from 2008 to 2010.  These records were added to the claims file when the Veteran filed new informal claims for all the disabilities currently on appeal in January 2010.  They pertain to treatment for back pain, chest pain, a cyst on the back, hypertension, heart testing, diabetes mellitus, blood on tissue (rectal bleeding), numbness in the upper extremities, and right hip pain.  The remaining issue on appeal involves rhinitis. 

Because the VA treatment records do not address rhinitis, the Board finds that they are not pertinent to the claim, and thus do not need to be referred to the agency of original jurisdiction for its consideration.  Id.

The Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for rhinitis.  At the time of the November 1997 rating decision, the evidence of record had shown the Veteran had reported sinus issues prior to his service in 1991, see February 1985 and March 1989 Reports of Medical History at item # 11, chronic sinus problems at service discharge in 1991, see April 3, 1991, and April 15, 1991 Reports of Medical History at item # 11, April 1991 Chronological Record of Medical Care at item # 6, and April 1991 Physician's Supplement to the Southwest Asia Demobilizations Medical History Questionnaire at item # 7, and following service discharge, see April 1992 and June 1993 Reports of Medical History at item # 11.  Additionally, a medical professional had diagnosed the Veteran with vasomotor rhinitis, but was unable to provide the etiology of such diagnosis.  See August 1997 VA examination report.  

Since the November 1997 rating decision, the evidence received has not cured the defect of a lack of evidence of a nexus between the diagnosis of rhinitis and service.  In fact, the additional medical evidence submitted seems to indicate that the Veteran no longer has this disability.  For example, when seen in October 2003, he denied any allergies, epistaxis, and sinus pain.  See private medical record.  When examined in December 2003, the examiner stated that examination of the ear, nose, and throat was "unremarkable."  See private medical record.  When examined by VA in September 2005, the examiner stated that the nasal cavity showed no abnormality either externally or internally.  See VA examination report.  The Veteran did not report issues with rhinitis.  Id.  

Regardless of whether a current disability exists or does not exist, the additional evidence does not establish a nexus to service.  While the Veteran testified at the June 2006 Decision Review Officer hearing and February 2007 Board hearing that he had sinus issues in service, such as when he blew his nose, see June 2006 transcript on page 13, and that he had chronic sinus problems in service and after service discharge, see February 2007 transcript on pages 27-30, such lay statements from the Veteran were of record at the time of the November 1997 rating decision (as described in detail above), and therefore are cumulative and redundant of the evidence of record at the time of the November 1997 rating decision and cannot constitute new and material evidence.  See 38 C.F.R. § 3.156(a); see also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Thus, the evidence associated with the claims file since the November 1997 rating decision does not cure the defect of a lack of competent evidence of a nexus between the diagnosis of a sinus disorder, such as vasomotor rhinitis and service, and the petition to reopen the claim for entitlement to service connection for vasomotor rhinitis is denied.  

III.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) addresses VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court  clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Board will address only how VA met the duties to notify and assist with respect to the issue involving vasomotor rhinitis, as that is the only claim the Board is not reopening.  As to the reopened claims, those are all favorable determinations, which means that the duty to notify has been met with respect to those claims.  Additionally, the Board is remanding those claims in order to meet the duty to assist.

As to the claim for service connection for vasomotor rhinitis, the notice letter provided to the Veteran in November 2005 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The November 2005 letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  A March 2006 letter informed the Veteran of how disability ratings and effective dates are assigned.  

While the March 2006 letter was not provided until after the January 2006 rating decision on appeal, the claim was readjudicated in a September 2006 statement of the case.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2000 to 2006 and private medical records identified by the Veteran.  VA has provided the Veteran with a hearing before a Decision Review Officer in June 2006 and before a Veterans Law Judge in February 2007.  

VA did not provide the Veteran with an examination in connection with this claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  The Board finds that the Veteran did not present new and material evidence in connection with this claim; therefore, providing a VA examination was not required nor warranted.  

While the Board is remanding the claims for service connection for cervical spine and lumbar spine disorders to obtain the Social Security Administration records, the Veteran has not indicated that such records are relevant to rhinitis.  The Veteran was very specific at the February 2007 Board hearing that the Social Security benefits related to his back disability.  Thus, the Board finds it can decide the issue involving vasomotor rhinitis at this time.

Finally, the Board must address the provisions of 38 C.F.R. § 3.156(c) (2011) because the record reflects that a folder with records from the Veteran's period of service in the Reserves was associated with the claims file in December 2009.  In other words, additional service records were received.  In this envelope are the following documents: (1) DD Form 214 from the Veteran's first period of service (November 1969 to November 1971); (2) September 1969 record pertaining to the Veteran's left shoulder; (3) February 28, 1985, Report of Medical Examination; (4) February 28, 1985 Report of Medical History; (5) February 28, 1985 Consultation Sheet (addressing the left shoulder) and (6) Privacy Act Statement.  All of these documents were in the envelopes received at the RO on June 16, 1993.  Thus, they are all duplicative of evidence that was already in the claims file and cannot constitute a newly-received record under the provisions of 38 C.F.R. § 3.156(c).  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in connection with the claim for service connection for vasomotor rhinitis. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for cervical and lumbar spine disorders has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for a right leg disorder has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, to include dysthymic disorder; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for migraine headaches have been presented has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for a left hand disorder has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for shortness of breath has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been presented; to this extent, the appeal is granted. 

New and material evidence to reopen a claim of entitlement to service connection for hemorrhoids and colon polyps has been presented; to this extent, the appeal is granted.  

The petition to reopen the claim of entitlement to service connection for vasomotor rhinitis is denied.  


REMAND

The Board finds that the reopened claims all must be remanded for either additional development or to allow the agency of original jurisdiction to consider the claims on the merits before the Board does so as not to prejudice the Veteran.  See Hickson, supra.  

The Veteran has informed VA that he was awarded Social Security Administration disability benefits for his back.  Thus, an attempt to obtain the decision and the records upon which the decision was based must be made.  

The Veteran has stated that he was diagnosed with hypertension during a period of active duty for training.  The RO must attempt to verify the Veteran's periods of active duty for training and ensure that all the relevant records have been obtained.  If the Veteran has orders of when he was called to active duty for training, he should submit such records.

It is noted that the amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor was related to "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  For purposes of this amended regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The RO should schedule a VA examination, as the Veteran would meet the criteria for entitlement to a VA examination.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that VA examinations are warranted in connection with the claims for service connection for hypertension and hemorrhoids.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a complete copy of any and all adjudications and the records underlying the adjudications for SSA disability benefits.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011). 

2.  Verify the Veteran's periods of active duty for training and make sure VA has all existing records from the Veteran's periods of active duty for training.  The Veteran should also be informed that if he has the orders of when he was called to active duty for training, he should submit those records.

3.  Obtain outstanding VA treatment records from January 2010 to the present.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disorder(s).  The examiner is asked to ascertain the nature of all psychiatric disorders and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to indicate whether the Veteran meets the criteria for a PTSD diagnosis, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that: (A) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (B) that the claimed stressor(s) is adequate to support a diagnosis of PTSD; and (C) that the Veteran's symptoms are related to the claimed stressor(s).  

The examiner is also asked to express an opinion as to whether the Veteran has any other psychiatric disorder(s) and, if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's periods of active service.  The examiner must provide a complete rationale for any stated opinion.

5.  After steps one to three are complete, schedule the Veteran for a VA examination to determine the likely onset of hypertension.  The claims folder and a copy of this remand must be made available to the examiner.  After determining the periods of active duty for training, the RO should provide to the examiner the dates of the Veteran's periods of active duty.  The examiner should be informed of the following: 

* The Veteran served on active duty from October 1990 to May 1991.  (The RO should inform the examiner of any subsequent periods of active duty for training.)

* The medical records described below are in an envelope labeled with "Records from active duty and reserves."  The envelope is in Volume 1, and the records have been placed in chronological order.  Any medical record cited below has a paperclip on the right side.

* On October 23, 1990, the Veteran was seen with complaints of high blood pressure.  He reported he was not taking any medication.  His blood pressure at that time was 127/76.

* On November 23, 1990, the Veteran's blood pressure was 118/70.

* On April 3, 1991, a Report of Medical Examination shows his blood pressure was 146/102.  See Item # 57.  The examiner noted there would be a follow up at sick call for blood pressure check.  

* On April 6, 1991, the Veteran was seen for follow up, and his blood pressure was 130/80.  

* On April 15, 1991, a Report of Medical Examination shows the Veteran's blood pressure was 148/89.  See Item # 57.

* On April 3, 1992, a Report of Medical Examination shows the Veteran's blood pressure was 138/102.  In the summary of defects, the examiner included hypertension.  See Item # 74.  

* On July 13, 1992, the Veteran's blood pressure was 110/70.

* On March 9, 1993, the Veteran's blood pressure was 140/100.  The examiner noted that the Veteran's blood pressure was "still elevated."  The Veteran was prescribed Maxzide.  

* On March 11, 1993, the Veteran was seen for follow up.  His blood pressure was 130/80, and the examiner noted the Veteran was on Maxzide.

* On June 12, 1993, a Report of Medical Examination shows the Veteran's blood pressure was 100/70 sitting, 110/80 recumbent, and 105/80 standing.  See Item # 57.  The examiner noted that the Veteran's blood pressure was reduced on medication.  See Item # 73.

While the Board has provided some relevant facts in this case, it requests that you review the entire claims file before answering the following questions:

	(a) Is it as likely as not (50 percent probability or greater) that the Veteran had hypertension during the period of service from October 1990 to May 1991 service or ascertainable hypertension within the first year after service discharge?  

	(b) The RO should inform you of any subsequent periods of active duty for training, and the same question is asked as to each period of active duty for training.

	(c) Is it as likely as not (50 percent probability or greater) that hypertension is otherwise related to any aspect of the Veteran's military service.

A complete rationale for each opinion offered must be included in the report, and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

6.  After steps one to three are complete, schedule the Veteran for a VA examination to determine the likely etiology of hemorrhoids or colon polyps.  The claims folder and a copy of this remand must be made available to the examiner.  After determining the periods of active duty for training, the RO should provide to the examiner the dates of the Veteran's periods of active duty.  The examiner should be informed of the following: 

* The Veteran served on active duty from October 1990 to May 1991.  (The RO should inform the examiner of any subsequent periods of active duty for training.)

* The medical records described below are in an envelope labeled with "Records from active duty and reserves."  The envelope is in Volume 1, and the records have been placed in chronological order.  Any medical record cited below has a paperclip on the right side.

* On April 3, 1991, in a Report of Medical History, the Veteran denied ever having or having then piles or rectal disease.  See Item # 11.

* On April 15, 1991, a Report of Medical Examination shows that clinical evaluation of the anus and rectum was normal.  See Item # 32.

* On April 15, 1991, in a Report of Medical History, the Veteran denied ever having or having then piles or rectal disease.  See Item # 11.

* On April 15, 1991, in a "Chronological Record of Medical Care," the Veteran denied having stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  See Item # 7.  However, in the "Physician's Supplement to the Southwest Asia Demobilization Medical History Questionnaire," the Veteran reported having stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  See Item # 8.

* On April 3, 1992, a Report of Medical Examination shows that clinical evaluation of the anus and rectum was abnormal and that the Veteran had hemorrhoidal tags.  The stool guaiac was negative.  See Item # 32.  

* A March 4, 1993, treatment record shows the Veteran reported rectal bleeding for the past one to two years.  He stated it began when he was in Saudi Arabia (in 1991).  The assessment was hemorrhoids.  

* A March 31, 1995, Sigmoidoscopy Report shows that the Veteran underwent a sigmoidoscopy for evaluation of hematochezia.  A polyp was found in the sigmoid colon, as were internal hemorrhoids.  This record is in Volume 1 of the claims file and tabbed in yellow on the left with the date.

* The Veteran was hospitalized in April 1995 to undergo a colonoscopy, which hospitalization report shows diagnoses of colon polyps and diverticulosis.  This record is in Volume 1 of the claims file and tabbed in yellow on the left with the date.

While the Board has provided some relevant facts in this case, it requests that you review the entire claims file before answering the following questions:

	(a) Is it as likely as not (50 percent probability or greater) that the Veteran developed hemorrhoids and/or colon polyps during the period of service from October 1990 to May 1991 service or another period of active duty?  

	(b) The RO should inform you of any subsequent periods of active duty for training, and the same question is asked as to each period of active duty for training.

	(c) Is it as likely as not (50 percent probability or greater) that hemorrhoids and/or colon polyps are otherwise related to any aspect of the Veteran's military service.

A complete rationale for each opinion offered must be included in the report, and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  

7.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner(s) if deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on the merits (as reopened claims).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


